Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–20 have been examined and rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 11,146,754.
US 17/499,478  Claim 1
US 11,146,754 Claim 1
A television comprising:
A system for display state power control, the system comprising: 

a programming interface configured to communicate with a power management circuit,
a power management circuit controlling a signal processing circuitry, a display, and a visual indicator, the signal processing circuitry configured to process a signal received at a signal input and output a processed visual signal to the display,
the power management circuit communicatively controlling a signal processing circuitry, a display, and a visual indicator, the signal processing circuitry configured to process a signal received at a signal input and output a processed visual signal to the display, 
the visual indicator being proximate the display and coupled to the signal processing circuitry, the visual indicator displaying one of display ON and display OFF;
the visual indicator being proximate the display and coupled to the signal processing circuitry, the visual indicator displaying one of display ON and display OFF;
a first state including the signal processing circuitry ON and the display ON, the first state including the visual indicator displaying display ON;
a first state including the signal processing circuitry ON and the display ON, the first state including the visual indicator displaying display ON; 
a second state including the signal processing circuitry ON, the second state including blanking the processed signal such that a blank video image is displayed on the display, the second state including the visual indicator displaying display OFF;
a second state including the signal processing circuitry ON, the second state including blanking the processed signal such that a blank video image is displayed on the display, the second state including the visual indicator displaying display OFF; 
a third state including the signal processing circuitry low power, the third state including the visual indicator displaying display OFF,
a third state including the signal processing circuitry low power, the third state including the visual indicator displaying display OFF,
the second state and the third state having identical visual indicators; and
the second state and the 31third state having identical visual indicators; and
the power management circuit including non-transitory memory accessible to a processor, the non-transitory memory including first processor-executable instructions that, when executed, by the processor cause the system to:
the power management circuit including non-transitory memory accessible to a processor, the non-transitory memory including first processor-executable instructions that, when executed, by the processor cause the system to: 
alternate the display between the second state and the third state based on premises occupancy status,
alternate the display between the second state and the third state based on premises occupancy status,
alternate the display between the first state and the third state based on power ON/OFF, and
alternate the display between the first state and the third state based on power ON/OFF, and
alternate the display between the first state and the second state based on the room occupancy and power ON to the display.	
alternate the display between the first state and the second state based on the room occupancy and power ON to the display.


Claims 1, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 20 of U.S. Patent No. 11,146,754. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant claims 2–18 map respectively to patented claims 2–18 and are rejected for similar reasons as claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a television" in line 2.  Previously introduced limitations include “A television […]” in claim 1 and “The television as recited in claim 1, […]” in claim 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a television" in line 3.  Previously introduced limitations include “A television […]” in claim 1 and “The television as recited in claim 1, […]” in claim 9. There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7–9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. A television is already disclosed as a limitation in claim 1, therefore the limitations in claims 7–9 regarding “a television” fail to further limit and any limitations making the television optional would fail to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426